DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been presented for examination and are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
With respect to claim 11, the claim discloses “a computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media”. The claim and the respective specification fail to disclose whether the computer readable medium is limited to a non-transitory medium or transitory propagating signals (e.g. see paragraphs [0006, 0031], where a storage medium is defined as a list of embodiments that is not limited to statutory embodiments). 
Thus reading the claim under the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in the their ordinary usage as they would be understood by one of the ordinary skill in the art (MPEP § 2111), the claims as a whole cover both transitory and non-transitory media. A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).
Claims 12-15 are rejected as being depended on claim 11. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amarendran  et al. (US 20130238575 hereinafter Amarendran) in view of Resch et al. (US 20160188253 hereinafter Resch).
 
With respect to claims 1 , 11 and 16, Amarendran teaches a method, comprising:
receiving, by a computing device, input defining a custom storage class in a first dispersed storage network (Amarendran, see paragraphs [0008-0012, 0277] a data storage system is provided for automatic, tiered data retention. The system may include a storage manager module executing in one or more processors and configured to initiate copying of primary data comprising a plurality of data items generated by one or more applications executing on one or more client computers from primary storage to secondary storage. A user-defined retention policy can specify the retention periods associated with the buckets, or the retention periods can be automatically assigned, e.g., to a default retention period. FIG. 4 and paragraphs [0312-0313] further discloses receive user-defined retention policy (rule) for automatically classifying data into Buckets. At block 401, the system administrator or user creates a tiered retention policy to automatically classify data to be stored retained in a bucket, and the policy is received by the storage manager);
receiving, by the computing device, input defining a data management rule in the first dispersed storage network (Amarendran, see paragraphs [0120-0123] Administrators and other employees may be able to manually configure and initiate certain information management operations on an individual basis. Thus, the information management system 100 may utilize information management policies 148 for specifying and executing information management operations (e.g., on an automated basis). Generally, an information management policy 148 can include a data structure or other information source that specifies a set of parameters (e.g., criteria and rules) associated with storage or other information management operations. The storage manager database 146 may maintain the information management policies 148 and associated data, although the information management policies 148 can be stored in any appropriate location. FIG. 3A and paragraphs [0299, 0305-0306] further discloses may be received by the storage manager 210 (e.g., via user input). The storage manager 210 transmits the retention policies and rules to the client(s) 220. The policy is input at the client 220.);
determining, by the computing device, a data object in the first dispersed storage network satisfies the data management rule (Amarendran, paragraphs [0012-0013] a method is provided for automatic, tiered data retention in a data storage system. The method can include accessing a data retention policy comprising a set of criteria for assigning a plurality of data items stored in a first storage device to a plurality of retention containers, each retention container associated with a particular retention period, the data items generated by at least one user application operating on a first computing device. The method may further include using one or more computer processors, parsing through the data items to determine which data items meet the classification criteria (rule). For one or more first data items of the plurality of data items that meet the classification criteria associated with a first retention container of the plurality of retention containers, the method can include: assigning determination that the first data items meet the classification criteria; and pruning the one or more first data items from the first retention container after the first data items have been retained for a duration that is at least as long as the retention period associated with the first retention container); and
moving, by the computing device and in response to the determining, the data object to a second dispersed storage network according to the custom storage class (Amarendran, FIG. 4 and paragraphs [0009-0015, 0086, 0192, 0265, 0266, 0294, 0296, 0313] after the data is classified according to the criteria in the policy and assigned to the appropriate bucket, it can be copied or otherwise associated with the appropriate bucket (e.g., migrated to an appropriate tier). The data in a particular bucket is kept in the bucket for the specified retention period, and pruned when the retention period is met.  The system may further include a tiered retention module executing in one or more processors. The tiered retention module can be configured to access a data retention policy comprising a set of classification rules for classifying the files into a plurality of buckets within the secondary storage, each bucket associated with a particular retention period. The tiered retention module can be further configured to, using one or more computer processors, automatically process, based on the retention policy, the first file of the plurality of files to determine that the first file belongs to a second bucket of the plurality of buckets associated with a second retention period that is longer than the first retention period. A HSM operation is generally an operation for automatically moving data between classes of storage devices, such as between high-cost and low-cost storage devices).
Amarendran fails to explicitly disclose dispersed storage network. 
However, Resch discloses dispersed storage network (Resch, see FIG. 40C and paragraphs [0266, 0273] dispersed storage network (DSN)).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Amarendran with the teaching of Resch provide the method for dispersed storage network, as part of its memory system aka, cloud storage enables a user, via its computer, to store files, applications. The Internet storage system may include a dispersed storage system and a RAID (redundant array of independent disks) system that uses an error correction scheme 

With respect to claims 2 , 12 and 17, Amarendran-Resch teaches the method, wherein the input defining the custom storage class includes:
custom storage class name (Amarendran, FIG. 1B and paragraphs [0068-0072] one or more of the following: the data owner (e.g., the client or user that generates the data), the last modified time (e.g., the time of the most recent modification of the data object), a data object name (e.g., a file name), a data object size (e.g., a number of bytes of data));
custom storage class remote storage endpoint (Amarendran, FIG. 4 and paragraphs [0084, 0135] secondary copy 116 is a copy of application data created and stored subsequent to at least one other stored instance (e.g., subsequent to corresponding primary data 112 or to another secondary copy 116), in a different storage device than at least one previous stored copy, and/or remotely from at least one previous stored copy.  A data agent 142 may be distributed between the client computing device 102 and storage manager 140 (and any other intermediate components) or may be deployed from a remote location or its functions approximated by a remote process that performs some or all of the functions of data agent 142);
custom storage class service provider and/or protocol (Amarendran, see paragraph [0130] the management agent 154 can provide the storage manager 140 with the ability to communicate with other components within the information management system 100 (and/or other cells within a larger information management system) via network protocols and application programming interfaces ("APIs") including, e.g., HTTP, HTTPS, FTP, REST, virtualization software APIs, cloud service provider APIs, and hosted service provider APIs);
custom storage class credential (Resch, see   paragraph [0076]  DS management service includes the DSTN managing unit 18 performing network operations, network administration, and/or anaging creation of vaults, establishing authentication credentials for user devices, adding/deleting components (e.g., user devices, DST execution units, and/or DST processing units) from the distributed computing system 10, and/or establishing authentication credentials for DST execution units 36);
custom storage class bucket (Amarendran, see paragraphs [0008-0009, 0015] tiered retention storage system according to certain aspects can automatically classify data items based on content, metadata, or any other appropriate characteristic of the data, and assign the data items to corresponding user-defined "buckets."  Each bucket is associated with a particular tier in the storage system having a specific retention period. The criteria for classification can be defined according to user-preference.); and 
custom storage class remote storage class (Amarendran, see paragraphs [0236, 0241] a location or a class or quality of storage for storing secondary copies 116 (e.g., one or more particular secondary storage devices 108). Retention information specifying the length of time primary data 112 and/or secondary copies 116 should be retained, e.g., in a particular class or tier of storage devices, or within the information management system 100).

With respect to claim 3, Amarendran-Resch teaches the method, wherein the data management rule includes at least one condition and the custom storage class name (Amarendran, paragraphs [FIG. 1B and paragraphs [0068-0072] one or more of the following: the data owner (e.g., the client or user that generates the data), the last modified time (e.g., the time of the most recent modification of the data object), a data object name (e.g., a file name), a data object size (e.g., a number of bytes of data. Paragraphs [0173, 0226-0227, 0285] further discloses retention information can specify how long the data will be kept, depending on organizational needs (e.g., a number of days, months, years, etc.).  The information management policies 148 may also include one or more scheduling policies specifying when and how often to perform operations. Scheduling information may specify with what frequency (e.g., hourly, weekly, daily, event-based, etc.) or under what triggering conditions secondary copy or other information management operations will take place). 

With respect to claims 4 , 13 and 18, Amarendran-Resch teaches the method, wherein the data management rule is defined for a bucket in the first dispersed storage network, and further comprising storing the data object in the bucket in the first dispersed storage network (Amarendran, paragraphs [0012-0013] the method can include accessing a data retention policy comprising a set of criteria for assigning a plurality of data items stored in a first storage device to a plurality of retention containers, each retention container associated with a particular retention period, the data items generated by at least one user application operating on a first computing device. The method may further include using one or more computer processors, parsing through the data items to determine which data items meet the classification criteria. Paragraph [0277] further discloses tiered retention module 250 generally manages and classifies data in the information store 230 and/or the storage devices 280 according to a user-defined (or predefined) policy for retention in different buckets within the storage system 200. The buckets can be logically organized in a hierarchy. Moreover, the bucket hierarchy 285 can be physically distributed across the various memory components in the storage system 200).

With respect to claims 10 , 15 and 20, Amarendran-Resch teaches the method, wherein the determining the data object in the first dispersed storage network satisfies the data management rule comprises comparing metadata of the data object to one or more conditions of the data management rule (Amarendran, paragraphs [0071-0072] creation date, file type (e.g., format or application type), last accessed time, application type (e.g., type of application that generated the data object), location/network (e.g., a current, past or future location of the data object and network pathways to/from the data object), frequency of change (e.g., a period in which the data object is modified), business unit (e.g., a group or department that generates, manages or is otherwise associated with the data object), and aging information (e.g., a schedule, such as a time period (i.e. conditions ), in which the data object is migrated to secondary or long term storage), boot sectors, partition layouts, file location within a file folder directory structure, user permissions, owners, groups, access control lists [ACLS]), system metadata (e.g., registry information), combinations of the same or the like. In addition to applications 110 maintain indices of metadata for data objects, e.g., metadata associated with individual email messages. Thus, each data object may be associated with corresponding metadata. The use of metadata to perform classification and other functions).

Claims 6-9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amarendran et al. (US 20130238575 hereinafter Amarendran) in view of Resch et al. (US 20160188253 hereinafter Resch) further in view of Chang et al. (US 20180373558 hereinafter Chang).

With respect to claims 6, 14 and 19, Amarendran-Resch teaches the method, wherein:
the first dispersed storage network (Resch discloses DSN see FIG. 40C and paragraphs [0266, 0273]) is a private dispersed storage network (Amarendran, paragraph [0090] The secondary storage devices 108 can include any suitable type of storage device such as, without limitation, one or more tape libraries, disk drives or other magnetic, non-tape storage devices, optical media storage devices, solid state storage devices, NAS devices, combinations of the same, and the like. In some cases, the secondary storage devices 108 are provided in a cloud (e.g. a private cloud or one operated by a third-party vendor)); and
the second dispersed storage network (Resch discloses DSN see FIG. 40C and paragraphs [0266, 0273])

Amarendran-Resch yet fails to explicitly disclose the second storage network is a public cloud storage network. 
However, Chang discloses the second storage is a public cloud storage (Chang, see FIG. 2 and paragraphs [0045, 0050] a second public cloud, including between the first and second public clouds generally, a particular region of the first public cloud and a particular region of the second public cloud, or a particular zone of the first public cloud and a particular zone of the second public cloud; or between different regions or zones of a same public cloud).


With respect to claim 7, Amarendran-Resch teaches the method, wherein: the first dispersed storage network (Resch discloses dispersed storage network (DSN) see FIG. 40C and paragraphs [0266, 0273]) yet fails to explicitly disclose a first public cloud storage network. 
	the second dispersed storage network (Resch discloses DSN see FIG. 40C and paragraphs [0266, 0273])
However, Chang discloses, wherein:
the first  storage  is a first public cloud storage (Chang, see FIG. 2 and paragraphs [0041, 0045] public cloud evaluation module, such as public cloud evaluation module 232 of FIG. 2. A first cloud, such as a public cloud, at a first time. The network scope 454 can be defined as between a private cloud and a public cloud, including between the private cloud and the public cloud generally, a particular region of the private cloud and a particular region of the public cloud, or a particular zone of the private cloud and a particular zone of the public cloud; between a first public cloud); and
second storage is a second public cloud storage (Chang, see FIG. 2 and paragraphs [0045, 0050] a second public cloud, including between the first and second public clouds generally, a particular region of the first public cloud and a particular region of the second public cloud, or a particular zone of the first public cloud and a particular zone of the second public cloud; or between different regions or zones of a same public cloud).
(Same motivation as claim 6).

With respect to claim 8, Amarendran-Resch teaches the method, the first dispersed storage network (Resch discloses dispersed storage network (DSN) see FIG. 40C and paragraphs [0266, 0273]) yet fails to explicitly disclose a public cloud storage network. 
	the second dispersed storage network (Resch discloses DSN see FIG. 40C and paragraphs [0266, 0273])
However, Chang discloses, wherein: 
the second dispersed storage is a public cloud storage (Chang, FIG. 2 and paragraphs [0045, 0050] the user interface 400 may include user interface elements to define the scope of the network 454 to be performance tested. The network scope 454 can be defined as between a private cloud and a public cloud, including between the private cloud and the public cloud generally, a particular region of the private cloud and a particular region of the public cloud, or a particular zone of the private cloud and a particular zone of the public cloud; between a first public cloud); and
the second storage is a private dispersed storage (Chang, see FIG. 2 and paragraphs [0015, 0023-0026, 0045, 0050] second region of a private cloud, a same public cloud as the first region, or a different public cloud from the first region).
(Same motivation as claim 6).

With respect to claim 9, Amarendran-Resch teaches the method, yet fails to explicitly disclose wherein the custom storage class has a different name than any predefined storage class in the first dispersed storage network. 
However, Chang discloses wherein the custom storage class has a different name than any predefined storage class in the first dispersed storage network (specified storage classified in different name and identifier. Chang discloses in paragraphs [0050. 0052] the object 574 can have attributes including a name or identifier of the public cloud and network metrics captured for network performance measurements between the public cloud 560 and the private cloud. Similarly, object 576 can represent network performance data between a first public cloud 560 and a second public cloud, and the object 574 can have attributes including a name or identifier of the second public cloud and network performance data between the first and second public clouds. Each region 562 may The object 578 can include a region name or identifier (and cloud name or identifier if applicable) and network performance data between the first region and the second region).
 
 Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub.  US20180198852 Method for forming neighborhood groups from disperse cloud providers by cloud manager, involves grouping set of disperse cloud providers in number axis space into cloud provider group based on vectors and clustering algorithm. 
PG. Pub.  US 20170104755 Method of migrating virtual machine in hybrid cloud environment, involves automatically analyzing security profile to determine access permissions and allowing data to access to second cloud network based on access permissions.   
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

08/09/2021



/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                        

/HEE SOO KIM/Primary Examiner, Art Unit 2457